
	
		I
		112th CONGRESS
		1st Session
		H. R. 2144
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Sires (for
			 himself, Mr. Diaz-Balart,
			 Ms. Moore,
			 Mr. Honda,
			 Mr. Smith of Washington,
			 Ms. Clarke of New York,
			 Mr. Rush, Mr. Payne, and Mr.
			 Dicks) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to codify the
		  cooperative agreement, known as the Health Technologies program, under which
		  the United States Agency for International Development supports the development
		  of technologies for global health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Global Health Technology
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Applied research and development is a
			 critical component of United States leadership in global health. Research and
			 innovation can help to break the cycle of aid dependency by providing
			 sustainable solutions to long-term problems. Research and development for
			 global health is crucial for meeting new and emerging challenges, creating
			 efficiencies, strengthening health systems, shifting tasks and strengthening
			 workforces, and increasing access to health services for the most vulnerable.
			 Research suggests that advances in health and medical technologies have been
			 the major drivers behind massive improvements in health worldwide over the past
			 century, resulting in an average increase in life expectancies of 21 years in
			 low- and middle-income countries between 1960 and 2002.
			(2)Because of its presence in the field, the
			 United States Agency for International Development (USAID) is uniquely placed
			 to assess local health conditions, then partner with public and private
			 stakeholders to ensure the development and timely introduction and scale-up of
			 tools that are culturally acceptable, address serious and all-too-common health
			 problems, and contribute to the strengthening of health systems. In a recent
			 report to Congress, USAID calls health research integral to its
			 ability to achieve its health and development objectives
			 worldwide and states that innovation through research allows the agency
			 to develop and introduce affordable health products and practices and
			 contribute to policies appropriate for addressing health-related concerns in
			 the developing world. In 2006, USAID outlined a five-year health
			 research strategy: Report to Congress: Health-Related Research and
			 Development Activities at USAID (HRRD), May 2006, with a timeline
			 through 2010.
			(3)Congress notes the interrelated initiatives
			 that USAID has taken to advance science, technology, and innovation for
			 development, including the Grand Development Challenges, the Innovation Fund,
			 Development Innovation Ventures, the Development Lab, and the Innovation
			 Fellowship.
			(4)Applied research and development at
			 USAID—
				(A)facilitates
			 public-private collaboration in the development of global health
			 technologies;
				(B)leverages public
			 and private sector support for early stage research and development of health
			 technologies to encourage private sector investment in late-stage technology
			 development and product introduction in developing countries;
				(C)benefits the
			 United States economy by investing in the growing United States global health
			 technology sector, which—
					(i)provides skilled
			 jobs for American workers;
					(ii)creates
			 opportunities for United States businesses in the development and production of
			 new technologies; and
					(iii)enhances United
			 States competitiveness in the increasingly technological and knowledge-based
			 global economy; and
					(D)enhances United
			 States national security by—
					(i)reducing the risk
			 of pandemic disease; and
					(ii)contributing to
			 economic development and stability in developing countries.
					(5)Investments by the United States in
			 affordable, appropriate health technologies, such as medical devices for
			 maternal, newborn, and child care; new vaccines; new vaccine technologies and
			 delivery tools; safe injection devices; diagnostic tests for infectious
			 diseases; new tools for water, sanitation, and nutrition; multipurpose
			 prevention technologies; information systems and mobile health and information
			 systems; and innovative disease prevention strategies—
				(A)reduce the risk of
			 disease transmission;
				(B)accelerate access
			 to life-saving global health interventions for the world’s poor;
				(C)reduce the burden
			 on local health systems; and
				(D)have been found by
			 the United States Government and the World Health Organization to result in
			 significant cost savings for development assistance funds.
				(6)Product development partnerships (PDPs) are
			 one model that is successfully accelerating research to benefit the developing
			 world. PDPs are non-profit, nongovernmental entities that work to accelerate
			 the development of new tools to fight diseases in resource-poor settings.
			 Typically, PDPs manage resources and partnerships from across public, private,
			 and philanthropic sectors to drive the development of a full pipeline of
			 potential new products that could save and improve lives in the developing
			 world. USAID has played a significant role in advancing the PDP model through
			 its financial support. Over the past decade, the achievements of PDPs have
			 become increasingly successful at advancing new products through the
			 development pipeline towards registration, product introduction, and
			 use.
			(7)Through a cooperative agreement, known as
			 the Health Technologies program, USAID supports the development of technologies
			 that—
				(A)maximize the
			 limited resources available for global health; and
				(B)ensure that
			 products and medicines developed for use in low-resource settings reach the
			 people that need such products and medicines.
				Through the
			 Health Technologies program, 85 technologies have been invented, designed,
			 developed, or co-developed, with many of these technologies moved to global use
			 and billions of units used worldwide. Over its 25-year history, more than 95
			 private-sector collaborators have been involved in the Health Technologies
			 program, matching USAID dollars two to one.(8)USAID’s translational research is
			 complementary to the work of other agencies:
				(A)The Quadrennial
			 Development and Diplomacy Review (QDDR) proposes to transition leadership of
			 the Global Health Initiative (GHI) to USAID with a target date of the end of
			 2012. A core principle of the GHI is Research and
			 innovation.
				(B)The Presidential
			 Policy Directive on Global Development identifies innovation as contributing to
			 the resolution of long-standing development challenges.
				(C)The QDDR affirms
			 that US leadership in science and innovation is often linked to our
			 ability to contribute to a safer, healthier, and more stable
			 world..
				3.PurposesThe purpose of this Act is to codify the
			 cooperative agreement, known as the Health Technologies program, in effect as
			 of the date of the enactment of this Act, under which the United States Agency
			 for International Development supports the development of technologies for
			 global health to—
			(1)improve global
			 health;
			(2)reduce maternal,
			 newborn, and child mortality rates;
			(3)reverse the
			 incidence of HIV/AIDS, malaria, tuberculosis, and other infectious diseases;
			(4)reduce the burden
			 of chronic diseases; and
			(5)support research and development that is
			 consistent with a global development strategy and other related strategies
			 developed by USAID.
			4.Codification of
			 Health Technologies programSection 107 the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151e) is amended by adding at the end the following:
			
				(c)Health
				technologies program(1)There is established in
				the United States Agency for International Development (USAID) a health
				technologies program (referred to in this subsection as the
				program).
					(2)The program shall develop, advance,
				and introduce affordable, available, and appropriate and primarily late-stage
				technologies specifically designed to—
						(A)improve the health and nutrition of
				populations in developing countries;
						(B)reduce maternal, newborn, and child
				mortality in such countries; and
						(C)improve the diagnosis, prevention, and
				reduction of disease, especially HIV/AIDS, malaria, tuberculosis, and other
				infectious diseases, in such countries.
						(3)The program shall be carried out
				under a cooperative agreement between USAID and one or more institutions with a
				successful record of—
						(A)advancing the technologies described
				in paragraph (2); and
						(B)integrating practical field experience
				into the research and development process in order to introduce the most
				appropriate technologies.
						(4)The provisions of this subsection codify
				the cooperative agreement, known as the Health Technologies program, in effect
				as of the date of the enactment of this subsection, under which USAID supports
				the development of technologies for global health. The provisions of this
				subsection do not establish a new cooperative agreement or program for such
				purposes.
					.
		5.Report on
			 research and development activities at USAID
			(a)In
			 generalThe Administrator of
			 the United States Agency for International Development (referred to in this
			 subsection as USAID) shall submit to Congress an annual report on
			 research and development activities at USAID.
			(b)Matters To be
			 includedThe report required by subsection (b) shall
			 describe—
				(1)updates on its
			 strategy for using research funds to stimulate the development and introduction
			 of key products;
				(2)USAID’s
			 collaborations and coordination with other Federal departments and agencies in
			 support of translational and applied global health research and
			 development;
				(3)its investments
			 for the fiscal year in science, technology, and innovation;
				(4)how these
			 technologies and research products complement the work being done by other
			 Federal departments and agencies, if applicable; and
				(5)technologies and
			 research products that have been introduced into field trials or use.
				
